Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 11/20/2020.  Applicant has amended claim 2.  Accordingly, claims 2-15 are pending for examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 7-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buist (US 6,408,282 B1) in view of Schluetter (WO 01/65403 A2) and Li et al. (US 7,043,449).

As per Claim 2

Buist (‘282) discloses

displaying by a computing device a plurality of axially aligned cells, see at least Fig 5A

wherein each cell of the plurality of axially aligned cells corresponds to a price level of a tradeable object at an electronic exchange, see at least column 2 of Buist, lines 62-64 and Fig 5A




wherein the first indicator is displayed in a first cell of the plurality of axially aligned cells according to the price level for the at least one order, see at least column 12, lines 55-60 (box around “6000” = current ask size) and Fig 6 (“6000” displayed at price level corresponding to “52.1875)

Buist (‘282) fails to explicitly disclose wherein each cell of the plurality of axially aligned cells is configured to receive a user input from a user input device to select the price level corresponding to the cell and set an order to be submitted to the electronic exchange to trade the tradeable object with the selected price level.  Schluetter (‘403) teaches wherein each cell of the plurality of axially aligned cells is configured to receive a user input from a user input device to select the price level corresponding to the cell and set an order to be submitted to the electronic exchange to trade the tradeable object with the selected price level, see at least page 6, lines 23-28 (single click of a mouse as a means for user input), page 16 (if the trader clicks in a trading cell... in the BidQ or AskQ column, he will enter an order in the market), page 8 (working bid and ask quantity for each price level is displayed.. update dynamically on a real time basis as such information is relayed from the market) and Fig 3.  Both Buist and Schluetter are directed toward electronic trading system.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Buist’s invention to include wherein each cell of the plurality of axially aligned cells is configured to receive a user input from a user input device to select the price level corresponding to the cell and set an order to be submitted to the electronic exchange to trade the tradeable object with the selected price level.  One would have been motivated to do so for the benefit of processing trade orders more quickly.

Buist (‘282) discloses where the first indicator moves according to data received from the electronic exchange for the tradeable object, see at least column 12, lines 55-60 (box around “6000” = current ask size) and Fig 6 (“6000” displayed at price level corresponding to “52.1875), column 15, lines 25-26 (the values are updated in real-time as the market moves), but fails to explicitly disclose wherein the indicator moves relative to the plurality of axially aligned cells.  However, Buist teaches axially aligned cells are price levels, see at least Fig 6 and Li (‘449) teaches wherein the indicator moves relative to the plurality of axially aligned price levels, claim 1 of Li and Fig 2-A-L.  Both Buist and Li are directed toward determining lowest and highest traded prices in axially aligned price levels.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Buist’s invention to include wherein the indicator moves relative to the plurality of axially aligned cells.  .  One would have been motivated to do so for the benefit of allowing updated data to be viewed more quickly.

Buist (‘282) discloses dynamically displaying by the computing device a lowest traded price indicator in a second cell for a time period, see at least column 13, lines 25-35 (the “Low” price is the low sale price for the selected stock during the current trading session), but fails to explicitly disclose dynamically displaying the lowest traded price indicator in a second cell of the plurality of axially aligned cells according to a lowest traded price level for a lowest traded price.  However, Buist teaches axially aligned cells 

Buist (‘282) discloses determining lowest and highest traded price, see at least column 13, lines 25-35, and dynamically displaying by the computing device a highest traded price indicator in a third cell of the plurality of axially aligned cells according to a highest traded price level for a highest traded price for a time period and that the axially aligned cells are price levels, see Fig 5A (the box around 144.5 on the “decimals” column) and column 13, lines 29-31 (HI = high sale price = 144.5), column 13 (the “high” price is the high sale price for the selected stock during the current trading session), but fails to explicitly disclose where the lowest traded price indicator moves relative to the plurality of axially aligned cells according to changes in the lowest traded price for the time period determined based on data received from the electronic exchange for the tradeable object where the highest traded price indicator moves relative to the plurality of axially aligned cells according to changes in the highest traded price for the time period determined based on data received from the electronic exchange for the tradeable object.  Li (‘449) teaches where the lowest traded price indicator moves relative to the plurality of axially aligned price levels according to changes in the lowest traded price for the time period determined based on data received from the electronic exchange for the tradeable object where the highest traded price indicator moves relative to the plurality of axially aligned price levels according to changes in the highest traded price for the time period determined based on data received from the electronic exchange for the tradeable object., see claim 1 of Li and Fig 2-A-L.  Both Buist and Li are directed toward determining lowest and highest traded prices in axially aligned price levels.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Buist’s invention to include where the lowest traded price indicator moves relative to the plurality of axially aligned cells according to changes in the lowest traded price for the time period determined based on data received from the electronic exchange for the tradeable object where the highest traded price indicator moves relative to the plurality of axially aligned cells according to changes in the highest traded price for the time period determined based on data received from the electronic exchange for the tradeable object.  One would have been motivated to do so for the benefit of allowing changes in highest and lowest traded price to be viewed more quickly.  

Buist (‘282) fails to explicitly disclose receiving, by the computing device, a single action user input via the user input device relative to a selected cell of the plurality of axially aligned cells and responsively, by an order submission device of the computing device, setting an order with the price level corresponding to the selected cell and initiating submission of the order to the electronic exchange.  Schluetter (‘403) teaches receiving, by the computing device, a single action user input (a right click) via the user input device relative to a selected cell of the plurality of axially aligned cells and responsively, 


As per Claim 7

Buist (‘282) fails to explicitly disclose determining by the computing device the lowest traded price for the tradeable object for the time period based on at least one of a last traded price received from the electronic exchange and a lowest traded price received from the electronic exchange 4wherein the lowest traded price indicator is movable relative to the plurality of axially aligned cells according to at least one the last traded price received from the electronic exchange and the lowest traded price received from the electronic exchange.  However, Buist teaches axially aligned cells are price levels, see at least Fig 6 and Li (‘449) teaches determining by the computing device the lowest traded price for the tradeable object for the time period based on at least one of a last traded price received from the electronic exchange and a lowest traded price received from the electronic exchange 4wherein the lowest traded price indicator is movable relative to the plurality of axially aligned price levels according to at least one the last traded price received from the electronic exchange and the lowest traded price received from the electronic exchange, see at least claim 1 of Li and Fig 2-A-L.  Both Buist and Li are directed toward determining lowest and highest traded prices in axially aligned price levels.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Buist’s invention to include determining by the computing device the lowest traded price for the tradeable object for the time period based on at least one of a last traded price received from the electronic exchange and a lowest traded price received from the electronic exchange 4wherein the lowest traded price indicator is movable relative to the plurality of axially aligned cells according to at least one the last traded price received from the electronic exchange and the lowest traded price received from the electronic exchange.  One would have been motivated to do so for the benefit of allowing changes in highest and lowest traded price to be viewed more easily.  
  
As per Claim 8

Buist (‘282) fails to explicitly disclose determining by the computing device the highest traded price for the tradeable object for the time period based on at least one of a last traded price received from the electronic exchange and a highest traded price received from the electronic exchange wherein the highest traded price indicator is movable relative to the plurality of axially aligned cells according to at least one the last traded 

As per Claim 9

Buist (‘282) further discloses where the first indicator represents a quantity available for trading, see at least column 12, lines 55-60 (box around “6000” = current ask size) and Fig 6 (“6000” displayed at price level corresponding to “52.1875)

As per Claim 10

Buist (‘282) further discloses where the first indicator includes any of a graphical indicator, a numerical indicator, a color-coded indicator, and combinations thereof, see at least Fig 5 A (numerical order indicator = 300 (see “your orders” column) and column 12, lines 55-60 (box around “6000” = current ask size) and Fig 6 (“6000” displayed at price level corresponding to “52.1875)
 
As per Claim 11

Buist (‘282) further discloses where the first indicator represents any of a current bid, a current ask, a highest bid, and a lowest ask, see at least column 12, lines 55-60 (box around “6000” = current ask price) and Fig 6

As per Claim 12

Buist (‘282) teaches selecting price scale increments, see column 15, lines 60-65, but fails to explicitly disclose where a range of the price levels corresponding to the plurality of axially aligned cells is adjustable according to a repositioning command.  Schluetter (‘403) teaches values in price column do not normally change position unless a re-centering command is received, see page 13, lines 14-15.  Both Buist and Schluetter are directed toward electronic trading system.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Buist’s invention to include where a range of the price levels corresponding to 

As per Claim 13

Buist (‘282) fails to explicitly disclose displaying an order entry region aligned with the plurality of axially aligned cells wherein the order entry region includes a plurality of locations for receiving commands for submitting orders for trading where each location of the plurality of locations corresponds to at least one of the price levels corresponding to the plurality of axially aligned cells.  Schluetter (‘403) teaches displaying an order entry region aligned with the plurality of axially aligned cells wherein the order entry region includes a plurality of locations for receiving commands for submitting orders for trading where each location of the plurality of locations corresponds to at least one of the price levels corresponding to the plurality of axially aligned cells, see at least page 6, lines 23-28 and Fig 3.  Both Buist and Schluetter are directed toward electronic trading system.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Buist’s invention to include displaying an order entry region aligned with the plurality of axially aligned cells wherein the order entry region includes a plurality of locations for receiving commands for submitting orders for trading where each location of the plurality of locations corresponds to at least one of the price levels corresponding to the plurality of axially aligned cells.  One would have been motivated to do so for the benefit of processing trade orders more quickly.

As per Claim 14

Busit (‘282) discloses wherein the time period is user-selected, see at least column 13, lines 25-35 (current trading session).
  
As per Claim 15

Busit (‘282) discloses wherein the tradeable object is a spread, see at least column 12 (spread for the stock in active trading)


Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buist (US 6,408,282 B1) in view of Schluetter (WO 01/65403 A2) and Li et al. (US 7,043,449), as applied to claim 2 above, and further in view of Jones III (US 2002/0120551 A1).

As per Claim 3

Buist (‘282) teaches displaying indicators in a plurality of cells of plurality of axially aligned cells, see column 13, lines 25-35 and Fig 5 A, but fails to explicitly disclose dynamically displaying a column indicator wherein the column indicator is displayed between the second cell corresponding to the lowest traded price level and the third cell corresponding to the highest traded price level.  Jones (‘551) teaches dynamically displaying a column indicator between lowest traded price level and highest traded price level, see at least paragraph 0007 (the movement of stock price on a given day is 


As per Claim 4

Buist (‘282) fails to explicitly disclose wherein the display of the column indicator changes according to changes in at least one of the lowest traded price and the highest traded price.  Jones (‘551) teaches wherein the display of the column indicator changes according to changes in at least one of the lowest traded price and the highest traded price., see at least paragraph 0007 (the movement of stock price on a given day is illustrated by a vertical bar for which the length represents the high and low trading prices on a given day) and Fig 2 and that the bar chart follows the price movement of a stock, see at least paragraph 0011.  Both Buist and Jones are directed toward method for financial trading on a graphical screen.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Buist’s invention to include wherein the display of the column indicator changes according to changes in at least one of the lowest traded price and the highest traded price.  One would have been motivated to do so for the benefit of allowing one to find the range between high and low trading prices more quickly.

As per Claim 5

Buist (‘282) fails to explicitly disclose moving by the computing device the lowest traded price indicator from the second cell corresponding to the lowest traded price level to a fourth cell of the plurality of axially aligned cells corresponding to an updated lowest traded price level in response to receipt of an updated last traded price being lower than the lowest traded price of the tradeable object wherein the column indicator is displayed in a plurality of cells of axially aligned cells between the fourth cell corresponding to the updated lowest traded price level and the third cell corresponding to the highest traded price level.  However, Buist teaches axially aligned cells are price levels, see at least Fig 6 and Li (‘449) teaches moving by the computing device the lowest traded price indicator from the second level corresponding to the lowest traded price level to a fourth levels of the plurality of axially aligned levels corresponding to an updated lowest traded price level in response to receipt of an updated last traded price being lower than the lowest traded price of the tradeable object wherein the column indicator is displayed in a plurality of levels of axially aligned levels between the fourth level corresponding to the updated lowest traded price level and the third level corresponding to the highest traded price level.  , claim 1 of Li and Fig 2-A-L.  Both Buist and Li are directed toward determining lowest and highest traded prices in axially aligned price levels.  *Applicant is reminded that this limitation is also taught in Jones, see at least paragraph 0007, Fig 2 and paragraph 0011.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Buist’s invention to include moving by the computing device the lowest traded price indicator 

As per Claim 6

Buist (‘282) fails to explicitly disclose moving by the computing device the highest traded price indicator from the third cell corresponding to the highest traded price level to a fifth cell of the plurality of axially aligned cells corresponding to an updated highest traded price level in response to receipt of an updated last traded price being higher than the highest traded price of the tradeable object wherein the column indicator is displayed in a plurality of cells of axially aligned cells between the second cell corresponding to the lowest traded price level and the fifth cell corresponding to the updated highest traded price level.  However, Buist teaches axially aligned cells are price levels, see at least Fig 6 and Li (‘449) teaches moving by the computing device the highest traded price indicator from the third price level corresponding to the highest traded price level to a fifth price level of the plurality of axially aligned cells corresponding to an updated highest traded price level in response to receipt of an updated last traded price being higher than the highest traded price of the tradeable object wherein the column indicator is displayed in a plurality of price levels of axially aligned price levels between the second price level corresponding to the lowest traded price level and the fifth price level corresponding to the updated highest traded price level, see at least claim 1 of Li and Fig 2-A-L.  Both Buist and Li are directed toward determining lowest and highest traded prices in axially aligned price levels.  *Applicant is reminded that this limitation is also taught in Jones, see at least paragraph 0007, Fig 2 and paragraph 0011.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Buist’s invention to include moving by the computing device the lowest traded price indicator from the second cell corresponding to the lowest traded price level to a fourth cell of the plurality of axially aligned cells corresponding to an updated lowest traded price level in response to receipt of an updated last traded price being lower than the lowest traded price of the tradeable object wherein the column indicator is displayed in a plurality of cells of axially aligned cells between the fourth cell corresponding to the updated lowest traded price level and the third cell corresponding to the highest traded price level.  One would have been motivated to do so for the benefit of allowing changes in highest and lowest traded price to be viewed more easily.  

Response to Arguments
Applicant's arguments filed 7/9/2020 have been fully considered but they are not persuasive. 

more closely correspond to the apparatus claims found allowable in the parent case 14/274,913 (now U.S. Patent No.10,373,250) and that the new limitations do not teach or suggest the newly added feature.  The Examiner disagrees. While the applications are both directed toward displaying indicators, the scope of the claims only “more closely” correspond and are not exactly the same and requires different consideration.   Even though Buist (‘282) fails to explicitly disclose receiving, by the computing device, a single action user input via the user input device relative to a selected cell of the plurality of axially aligned cells and responsively, by an order submission device of the computing device, setting an order with the price level corresponding to the selected cell and initiating submission of the order to the electronic exchange.  This limitation is described in Schluetter (‘403), see at least Page 17, lines 5--25 (a right click in the AskQ column in the 87 price row will send a seller order to market at a price of 87 and a quantity of 150; a right click in the BidQ column 1201 at the same price level of 87 would send a buy limit order to market for a quantity of 5 at a price of 87) and Fig 5.  Both Buist and Schluetter are directed toward electronic trading system.  Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Buist’s invention to include receiving, by the computing device, a single action user input via the user input device relative to a selected cell of the plurality of axially aligned cells and responsively, by an order submission device of the computing device, setting an order with the price level corresponding to the selected cell and initiating submission of the order to the electronic exchange.  One would have been motivated to do so for the benefit of processing trade orders more quickly.

In response to applicant’s request for telephone interview if the remarks do not result in allowance, it is noted that Office action would advance prosecution better than interview at this point. The examiner welcomes applicant to call and schedule an interview after considering the Response to Arguments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIA-YI LIU/Primary Examiner, Art Unit 3695